Motion for reargument denied, with $10 costs and necessary printing disbursements. Motion to amend remittitur granted. Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, as follows: Whether rule X of the Rules and Regulations issued by the New York State Harness Racing Commission is, on this record, so vague as to be in derogation of section 1 of the Fourteenth Amendment of the Constitution of the United States as to petitioner Dougherty. This court held that there was ample evidence of a threat by Dougherty and others associated with him, made at the end of the first race, that there would be no further racing that night unless their demands were complied with despite the fact that seven other races were scheduled and that 20,000 people were in the stands, and that such evidence established conduct on the part of said Dougherty that was offensive to the public interest and detrimental to the sport of harness racing and that it could not be said that Dougherty did not know that such conduct was detrimental to the sport (see 309 N. Y. 992).